Citation Nr: 1453901	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-11 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

4.  Entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to August 10, 2012.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.

6.  Entitlement to an effective date earlier than October 10, 2009 for the grant of service connection for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the United States Army National Guard from October 1980 to January 1981; active duty service in the United States Army from September 2008 to October 2009; and additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of service connection for a back disability, as secondary to PTSD with major depressive disorder, has been raised by the record in an October 28, 2013, claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a left ankle disability will be addressed in this decision.  The remaining issues are being remanded to the AOJ.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed degenerative joint disease of the left ankle is related to service.


CONCLUSION OF LAW

The currently diagnosed degenerative joint disease of the left ankle was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a left ankle disability as a result of an injury sustained while on active duty.  With respect to evidence of a current disability, multiple post-service VA treatment records include a diagnosis of degenerative joint disease of the left ankle.  

The Veteran testified that he twisted his left ankle while exiting a truck while on active duty.  See Board Hearing Transcript (Tr.) at 10.  He further reported that since this injury occurred when he was stationed in Iraq and working near an IED, he did not have time to seek immediate treatment.  Id. at 10-11.  Moreover, a September 2009 service treatment record documents the Veteran's complaints of left ankle pain.  It was noted that he had originally sprained his ankle in July 2009 but had recently reinjured it.  Therefore, an in-service injury has clearly been demonstrated.

The only medical opinion to address the question of nexus comes from a March 2011 U.S. Army Reserve Statement of Medical Examination and Duty Status.  In this statement, a physician reported that the Veteran has general osteoarthrosis of the left ankle that was incurred in the line of duty.  Specifically, the physician found that the Veteran's current disability is related to the in-service left ankle injury that he sustained while exiting a vehicle in Iraq.  Upon review, the record does not contain any evidence indicating that the Veteran's degenerative arthritis of the left ankle is not related to his active duty service.  

Accordingly, service connection for a degenerative arthritis of the left ankle is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for degenerative joint disease of the left ankle is granted.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded for further development.

I.  Social Security Records

The Veteran's VA treatment records indicate that he is in receipt of disability benefits from the Social Security Administration.  See, e.g., a December 2012 VA treatment record.  Accordingly, remand is necessary to attempt to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

II.  Vocational Rehabilitation Records

In April 2012, the RO awarded the Veteran vocational rehabilitation benefits based on his service-connected acquired psychiatric disorder.  If a vocational rehabilitation folder exists, it should be associated with the claims file.

III.  VA examination 

The Veteran has argued, in part, that his hypertension is related to his service-connected PTSD with major depressive disorder.  

In April 2014, a VA examiner stated that there is no scientific evidence in the medical literature to establish a direct cause and effect relationship between PTSD and hypertension, "there is an association[,] however[,] but not cause and effect."  

While the April 2014 VA examiner indicated that the Veteran's PTSD had not caused his hypertension, the examiner did not provide an opinion as to whether the Veteran's service-connected PTSD with major depressive disorder may have aggravated his hypertension.  Therefore, a clarifying medical opinion is necessary.  

IV.  Duty to Notify

As noted, the Veteran is seeking service connection for hypertension, to include as secondary to the service-connected PTSD and major depressive disorder.  The Veteran must be provided notice of what is required to substantiate a claim for a hypertension based on a secondary service connection theory of entitlement.

V.  Statement of the Case

In April 2013, the RO granted service connection for degenerative joint disease of the lumbosacral spine and assigned a 10 percent rating effective October 10, 2009.  While the Veteran indicated his disagreement with the assigned disability rating and effective date in November 2013, the AOJ has not yet issued a Statement of the Case (SOC) for these issues.  Accordingly, the Board must remand these claims for issuance of a SOC.

VI.  Supplemental Statement of the Case

Following the October 2013 Supplemental Statement of the Case, additional evidence was associated with the Veteran's electronic claims file.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed hypertension was caused or aggravated by his service-connected PTSD with major depressive disorder. 

2.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since April 2013. 

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  

3.  The AOJ should obtain and associate the Veteran's VA vocational rehabilitation records with the claims file.

4.  The AOJ should request from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

5.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his hypertension.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should comment on whether it is at least as likely as not, (50 percent probability or greater), that the Veteran's hypertension was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected PTSD with major depressive disorder.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Issue a SOC as to the issues of entitlement to an increased rating for a degenerative joint disease of the lumbosacral spine and entitlement to an effective date earlier than October 10, 2009 for the grant of service connection for degenerative joint disease of the lumbosacral spine.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

7.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record since the October 2013 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


